Citation Nr: 1453845	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder (manic depressive), posttraumatic stress disorder (PTSD), and anxiety disorder, not otherwise specified.  

2.  Entitlement to service connection for skin cancers, to include basal cell carcinoma, squamous cell carcinoma, and malignant melanoma, to include as due to herbicide exposure.  


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

These claims were previously remanded by the Board in April 2013.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2014.  A transcript of the hearing was created and associated with the claims file.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current skin disorders are unrelated to his military service, to include his presumed exposure to herbicides.  


CONCLUSION OF LAW

The Veteran's skin disorders were not incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2010 and April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As there was no indication of a skin disorder in service, or within one year of separation, no VA examination was required.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection is for skin cancer, which includes malignant tumors, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as malignant tumors are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who served in the Republic of Vietnam and who is presumed exposed to herbicides who develops certain listed disabilities.

The Veteran had over 11 months of foreign service, including time spent in Vietnam.  He received the Vietnam Service Medal and the Vietnam Campaign Medal.  

The Veteran currently has diagnoses of basal cell carcinoma, squamous cell carcinoma, and malignant melanoma.  There is no record of any such diagnoses or any skin problems or treatment in service.  In fact, the Veteran denied having had any skin disease during his August 1968 separation examination.  Examination of the skin was normal at that time.  When asked at his hearing if he had skin problems during service, the Veteran stated that if he did he did not realize what it was.  Board Hearing Tr. at 11.  There is also no record of problems, treatment, or any manifestation of a skin disability within one year of service.  The Veteran's wife testified that he was seeing a dermatologist as early as 1993.  Board Hearing Tr. at 11.  However, there is no evidence of any treatment in the year following service and certainly no indication of the presence of a malignant tumor during that timeframe.  The Board cannot grant service connection on a direct basis because there is no evidence of any skin disorder in service or that any skin disorder can be presumed to have been incurred in service.  

The Board also cannot grant service connection due to herbicide exposure.  Although the Veteran's exposure to herbicides is conceded as a result of his service on the landmass of Vietnam, presumptive service connection is limited to those disabilities listed in 38 C.F.R. § 3.309(e).  As the disabilities the Veteran claims and has been diagnosed with are not listed in that regulation, they cannot be presumed to be service-connected.   The unavailability of presumptive service connection does not preclude a finding that in this particular case the Veteran has a skin disorder as a result of herbicide exposure.  

The Veteran and his spouse have stated that his skin cancers are a result of his herbicide exposure in letters to the VA and during their hearings.  However, the Veteran and his spouse have not shown that they have the education or training to make a complex medical decision such as relating herbicide exposure to skin cancers.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, there is no medical evidence of record suggesting a link between any of the Veteran's skin disorders and exposure to herbicide.  As a result, the Board cannot find that any of the current skin disorders are related to exposure to herbicides.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which service connection may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for skin cancers, to include basal cell carcinoma, squamous cell carcinoma, and malignant melanoma is denied.   


REMAND

The Board must remand for another medical opinion.  

The Veteran originally claimed a bipolar disorder.  In the April 2013 Board remand, this claim was expanded under Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) to include PTSD.  The Board now further expands this claim to include any acquired psychiatric disorder.  Id.  Specifically, the Veteran's Social Security Administration records include a diagnosis of anxiety disorder not otherwise specified made by a physician in August 2009.  As the Board cannot draw its own medical conclusions, it must remand for an addendum opinion regarding the anxiety diagnosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1), (2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all outstanding relevant private medical records from those providers.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded a VA psychiatric evaluation to address the nature and etiology of any acquired psychiatric disorder.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files.  

The examiner must list all current psychiatric disorders and opine whether it is at least as likely as not (at least a 50 percent probability) that any psychiatric disorder is related to the Veteran's active service.  The examiner should specifically note whether a diagnosis of an anxiety disorder was appropriate at any time since November 2009, and if so, whether such is at least as likely as not related to the Veteran's active service.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


